 


109 HR 386 IH: Lower Rio Grande Valley Water Resources Conservation and Improvement Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 386 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Hinojosa (for himself, Mr. Bonilla, Mr. Reyes, and Mr. Ortiz) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Lower Rio Grande Valley Water Resources Conservation and Improvement Act of 2000 to authorize additional projects and activities under that Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Lower Rio Grande Valley Water Resources Conservation and Improvement Act of 2005. 
2.Authorization of additional projects and activities under the lower rio grande water conservation and improvement program 
(a)Additional projectsSection 4(a) of the Lower Rio Grande Valley Water Resources Conservation and Improvement Act of 2000 (Public Law 106–576; 114 Stat. 3067) is amended by adding at the end the following: 
 
(20)In Cameron County, Texas, Bayview Irrigation District No. 11, water conservation and improvement projects as identified in the March 3, 2004, engineering report by NRS Consulting Engineers at a cost of $1,425,219. 
(21)In the Cameron County, Texas, Brownsville Irrigation District, water conservation and improvement projects as identified in the February 11, 2004 engineering report by NRS Consulting Engineers at a cost of $722,100. 
(22)In the Cameron County, Texas Harlingen Irrigation District No. 1, water conservation and improvement projects as identified in the March, 2004, engineering report by Axiom-Blair Engineering at a cost of $4,173,950. 
(23)In the Cameron County, Texas, Cameron County Irrigation District No. 2, water conservation and improvement projects as identified in the February 11, 2004 engineering report by NRS Consulting Engineers at a cost of $8,269,576. 
(24)In the Cameron County, Texas, Cameron County Irrigation District No. 6, water conservation and improvement projects as identified in an engineering report by Turner Collie Braden, Inc., at a cost of $5,607,300. 
(25)In the Cameron County, Texas, Adams Gardens Irrigation District No. 19, water conservation and improvement projects as identified in the March, 2004 engineering report by Axiom-Blair Engineering at a cost of $2,500,000. 
(26)In the Hidalgo and Cameron Counties, Texas, Hidalgo and Cameron Counties Irrigation District No. 9, water conservation and improvement projects as identified by the February 11 engineering report by NRS Consulting Engineers at a cost of $8,929,152. 
(27)In the Hidalgo and Willacy Counties, Texas, Delta Lake Irrigation District, water conservation and improvement projects as identified in the March, 2004 engineering report by Axiom-Blair Engineering at a cost of $8,000,000. 
(28)In the Hidalgo County, Texas, Hidalgo County Irrigation District No. 2, a water conservation and improvement project identified in the engineering reports attached to a letter dated February 11, 2004, from the district’s general manager, at a cost of $5,312,475. 
(29)In the Hidalgo County, Texas, Hidalgo County Irrigation District No. 1, water conservation and improvement projects identified in an engineering report dated March 5, 2004 by Melden and Hunt, Inc. at a cost of $5,595,018. 
(30)In the Hidalgo County, Texas, Hidalgo County Irrigation District No. 6, water conservation and improvement projects as identified in the March, 2004, engineering report by Axiom-Blair Engineering at a cost of $3,450,000. 
(31)In the Hidalgo County, Texas Santa Cruz Irrigation District No. 15, water conservation and improvement projects as identified in an engineering report dated March 5, 2004 by Melden and Hunt at a cost of $4,609,000. 
(32)In the Hidalgo County, Texas, Engelman Irrigation District, water conservation and improvement projects as identified in an engineering report dated March 5, 2004 by Melden and Hunt, Inc. at a cost of $2,251,480. 
(33)In the Hidalgo County, Texas, Valley Acres Water District, water conservation and improvement projects as identified in an engineering report dated March, 2004 by Axiom-Blair Engineering at a cost of $500,000. 
(34)In the Hudspeth County, Texas, Hudspeth County Conservation and Reclamation District No. 1, water conservation and improvement projects as identified in the March, 2004, engineering report by Axiom-Blair Engineering at a cost of $1,500,000. 
(35)In the El Paso County, Texas, El Paso County Water Improvement District No. 1, water conservation and improvement projects as identified in the March, 2004, engineering report by Axiom-Blair Engineering at a cost of $10,500,000. 
(36)In the Hidalgo County, Texas, Donna Irrigation District, water conservation and improvement projects identified in an engineering report dated March 22, 2004 by Melden and Hunt, Inc. at a cost of $2,500,000. 
(37)In the Hidalgo County, Texas, Hidalgo County Irrigation District No. 16, water conservation and improvement projects identified in an engineering report dated March 22, 2004 by Melden and Hunt, Inc. at a cost of $2,800,000. 
(38)The United Irrigation District of Hidalgo County water conservation and improvement projects as identified in a March 2004 engineering report by Sigler Winston, Greenwood and Associates at a cost of $6,067,021.. 
(b)Inclusion of activities to conserve water or improve supply; transfers among projectsSection 4 of such Act (Public Law 106–576; 114 Stat. 3067) is further amended by redesignating subsection (c) as subsection (e), and by inserting after subsection (b) the following: 
 
(c)Inclusion of activities to conserve water or improve supplyIn addition to the activities identified in the engineering reports referred to in subsection (a), each project that the Secretary conducts or participates in under subsection (a) may include any of the following: 
(1)The replacement of irrigation canals and lateral canals with buried pipelines. 
(2)The impervious lining of irrigation canals and lateral canals. 
(3)Installation of water level, flow measurement, pump control, and telemetry systems. 
(4)The renovation and replacement of pumping plants. 
(5)Other activities that will result in the conservation of water or an improved supply of water. 
(d)Transfers among projectsOf amounts made available for a project referred to in any of paragraphs (20) through (38) of subsection (a), the Secretary may transfer and use for another such project up to 10 percent.. 
3.Reauthorization of appropriations for lower rio grande constructionSection 4(e) of the Lower Rio Grande Valley Water Resources Conservation and Improvement Act of 2000 (Public Law 106–576; 114 Stat. 3067), as redesignated by section 2(b) of this Act, is further amended by inserting before the period the following: for projects referred to in paragraphs (1) through (19) of subsection (a), and $42,356,145 (2004 dollars) for projects referred to in paragraphs (20) through (38) of subsection (a). 
 
